Citation Nr: 0005327	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Medical and Regional Office Center rating decision dated 
April 1966 which awarded service connection for a psychiatric 
disability, granting a 10 percent evaluation, and did not 
consider the issue of service connection for varicose veins.

2.  Whether there was CUE in the Medical and Regional Office 
Center rating decision dated June 1987, that did not increase 
the evaluation of the veteran's service-connected psychiatric 
disability, evaluated at that time as 30 percent disabling.

3.  Whether there was CUE in the Medical and Regional Office 
Center rating decision dated March 1994, that failed to find 
CUE in the rating decision of August 1993, which had granted 
the veteran a 100 percent disability evaluation for his 
service-connected psychiatric disability from November 9, 
1989.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from May 1965 to December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(hereinafter referred to as the Regional Office or "RO").  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  In written 
argument prepared by the veteran's representative in 
September 1999, it was contended that the issues before the 
Board at this time are whether the decision of April 15, 
1966, to deny service connection for bilateral varicose veins 
contained CUE.  It was also contended the issue of 
entitlement to an earlier effective date prior to March 20, 
1987, for service-connected varicose veins, rated at 30 
percent disabling, was also before the Board at this time.  A 
September 1999 statement prepared by the veteran's spouse to 
clarify the pending issues before the Board at this time has 
also been presented.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

The record in this matter reflects that in the past, the 
veteran filed a substantive appeal regarding the schedular 
evaluation of his service-connected psychiatric disability.  
Since this substantive appeal was filed, however, the veteran 
has been granted a schedular 100 percent disability 
evaluation for his service-connected psychiatric disability.  
This is the maximum award provided by the rating schedule.  
Accordingly, this claim has been granted and, under the 
guidance supplied by the U.S. Court of Appeals for Veterans 
Claims (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, this claim is not before the Board at 
this time.

In October 1996, the veteran filed a timely substantive 
appeal to an August 1996 statement of the case which 
addressed the issues of CUE in rating decisions dated June 
1987 and March 1994.  The March 1994 rating determination 
considered the issue of whether there was CUE in the August 
1993 rating determination that had awarded the veteran a 100 
percent disability evaluation from November 9, 1989.  
Accordingly, the Board will address the issue of whether CUE 
exists within the RO's rating determinations of June 1987, 
and March 1994. 

In October 1998, the veteran filed an additional timely 
substantive appeal regarding a March 1998 statement of the 
case which addressed the issue of whether CUE exists within 
an April 1966 rating determination.  In addition, in July 
1998, the veteran again filed a timely substantive appeal 
regarding a June 1998 statement of the case which addressed 
the issue of the evaluation of varicose veins from December 
4, 1965.  Accordingly, based on the statements of the case 
issued in March and June 1998, the Board must now address the 
issue of whether CUE exists within the April 1966 rating 
determination regarding both the evaluation of the veteran's 
service-connected psychiatric disability and the issue of 
whether this rating determination should have considered the 
issue of service connection for varicose veins.  
Consideration of the issue of CUE within the RO rating 
decision dated April 1966, which awarded service connection 
for a psychiatric disability (awarding a 10 percent 
evaluation) and did not consider the issue of service 
connection for varicose veins will take into consideration 
both issues raised by the statements of the case dated March 
and June 1998.  Based on a review of numerous statements 
submitted by both the veteran and his spouse, it is clear 
that their central contentions in this case is that the 
veteran should have been awarded a compensable evaluation for 
his service-connected varicose veins in April 1966 as well as 
a 100 percent evaluation from his discharge from service.  
The Board will address these central issues.  The procedural 
posture of these matters also places on appeal the 
determination that a compensable evaluation was not warranted 
for varicose veins was not warranted as of December 4, 1965.  
This will also be addressed.

The Board notes that the September 1999 statement of the 
veteran's spouse on behalf of the veteran is very difficult 
to interpret.  The statement intermingles various assertions 
of fact with exceedingly difficult to follow arguments of 
law, much of which appear to be grounded in a basic theory of 
retroactive application to rating determinations in the 
1960's of post-1989 case law from the Court.  As stated by 
the Court, the Board must review all issues that are 
reasonably raised from a liberal reading of the veteran's 
substantive appeals.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  Further, as has been noted by the Court, the 
statute, 38 U.S.C.A. § 7105 (West 1991), does not impose 
technical-pleading requirements.  In this case, however, the 
Board has done its best to decipher the pleadings for 
"reasonably raised" issues, but finds no issue beyond what 
is addressed herein has been "reasonably raised."  Further, 
the Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1998).  In the June 1999 substantive 
appeal, the veteran makes reference to inextricably 
intertwined issues.  The Board finds issues before the Board 
at this time are not inextricably intertwined with any other 
claim not before the Board at this time.  See Parker v. 
Brown, 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  The veteran had periods of active service from November 
1960 to November 1963 and from May 1965 to December 3, 1965.

2.  In a June 1965 examination, the veteran stated that he 
was in excellent health, no defects were noted, and neither 
the veteran nor his examiner made reference to varicose 
veins.

3.  In December 1965, the veteran filed an original claim for 
VA compensation seeking service connection for a psychiatric 
disability.  At that time, the veteran made no reference to 
varicose veins; he denied ever having filed a prior claim for 
any benefit with VA and no claim for service connection for 
varicose veins was filed prior to January 1992.
 
4.  In an April 1966 rating determination, service connection 
was awarded for an undifferentiated schizophrenic reaction.  
The veteran was awarded a 10 percent evaluation from December 
4, 1965.

5.  The April 1966 RO rating decision as to the effective 
date of the award of service connection and as to the 
evaluation of the service-connected psychiatric disability 
was supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

6.  Based, in part, on a July 10, 1974, VA treatment report, 
the RO, in an October 1974 rating determination, awarded the 
veteran a 30 percent evaluation for his service-connected 
psychiatric disability from July 10, 1974.

7.  The October 1974 RO rating decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

8.  In a claim received by VA on March 25, 1987, the veteran 
requested a reevaluation of his service-connected psychiatric 
disability.  He made no reference to varicose veins.  No 
claim, formal or informal, for increase was of record for one 
year prior to the date of this claim. 

9.  In a June 1987 rating determination, the RO found that 
the evidence at that time did not support an evaluation in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability.

10.  The June 1987 rating decision was supported by evidence 
then of record, and is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.

11.  On November 9, 1989, the veteran was hospitalized due to 
his psychiatric disability.

12.  At a hearing held before a hearing officer at the RO in 
May 1991, the veteran discussed his service-connected 
psychiatric disability.  As a result, in a September 1991 
rating determination, the veteran was awarded a temporary 
total disability evaluation from November 9, 1989, to 
December 31, 1989.   It was also determined that the 
veteran's service-connected psychiatric disability became 70 
percent disabling on January 1, 1990.

13.  In an August 1993 rating determination, the RO awarded 
the veteran a 100 percent disability evaluation due to his 
service-connected psychiatric disability.  The total 
disability evaluation was awarded from November 9, 1989.

14. The March 1994 rating determination found no CUE in an 
August 1993 rating determination.

15.  In a March 1998 rating determination, the RO found CUE 
in the March 1994 rating determination that found no CUE in 
the August 1993 rating determination.  The March 1998 rating 
determination awarded a schedular 100 percent evaluation for 
a psychiatric disability from March 25, 1987, based on CUE.

16.  In a second March 1998 rating decision, the RO 
determined that CUE exists in a RO rating decision dated 
February 1996 with respect to the effective date of the 
assignment of service-connection for bilateral varicose 
veins.  It was determined that the proper effective date of 
service connection for bilateral varicose veins, and a 
noncompensable evaluation, should have been December 4, 1965, 
instead of January 7, 1992.

17.  The second March 1998 rating determination as to the 
award of a noncompensable evaluation for varicose veins from 
December 4, 1965, did not contain an applicable of statutory 
and regulatory provisions existing at that time or factual 
conclusions that could have supported the award of additional 
benefits to the veteran. 

18.  The clear weight of the probative evidence showed there 
were no current disabling manifestations of varicose veins at 
the time of separation from service or at the time of the VA 
examination of March 1966.



CONCLUSIONS OF LAW

1.  The RO rating decision of April 1966 did not contain 
clear and unmistakable error in denying a rating in excess of 
10 percent for the service-connected psychiatric disability.  
38 C.F.R. §§  3.105(a) (1999).

2.  The decision not to award an effective date for the grant 
of service connection for varicose veins, prior to December 
4, 1965, including from the day after separation from the 
first period of active service, did not contain CUE.  The 
question of whether CUE existed in the April 1966 rating 
action as to the effective date of the award of service 
connection is otherwise moot.  38 C.F.R. §§  3.105(a) (1999). 

3.  The RO rating decision of June 1987 did not contain CUE.  
38 C.F.R. §§  3.105(a) (1999).

4.  The RO rating of March 1994 was overturned by subsequent 
rating actions.  To the extent that neither the March 1994 
nor subsequent rating determinations have failed to award an 
effective date of an award of a 100 percent evaluation for a 
psychiatric disorder prior to March 25, 1987, they do not 
contain CUE.  38 C.F.R. §§  3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty with the United States Army 
from November 1960 to November 1963.  The veteran also served 
from May to December 3, 1965 with the United States Navy.  
Service medical evaluations in November 1960, June 1962, and 
May, June, and October 1965 fail to make reference to 
varicose veins.  In June 1965, the veteran specifically noted 
that he was in "excellent health."

Records from the first period of service show the claimant 
was hospitalized in February 1962 for what was diagnosed as 
acute, severe, schizophrenic reaction.  An initial assessment 
was that impairment was marked.  After treatment, the 
condition was deemed to be in good remission.  It was 
assessed as producing no to mild impairment for further 
service and the claimant was returned to duty in June 1962.   

In October 1965, a diagnosis of schizophrenic reaction, 
paranoid type, chronic was noted.  A Medical Board Report in 
November 1965 reflects a diagnosis of schizophrenic reaction, 
paranoid type that was deemed to have existed prior to 
service and was not aggravated by service.   The history 
recorded at that time was that the claimant was hospitalized 
during his prior period of active service because he was 
hearing accusing voices and was expressing ideas of 
reference.  After six months of hospitalization he was 
returned to duty.  He failed to report this at the time of 
examination for entry into his second period of service.  He 
was hospitalized in October 1965.  After observation and 
treatment, it was concluded that the diagnosis was paranoid 
schizophrenia in partial remission, manifested by delusions, 
hallucinations, in appropriate affect concrete 
interoperations and loose association.  Impairment in early 
November was described as marked and he was unfit for further 
duty.  

The veteran filed his initial claim for VA compensation in 
December 1965.  At that time, the veteran sought service 
connection for a nervous condition.  He made no reference to 
varicose veins by name or symptoms.  In a March 1966 VA 
physical evaluation, the veteran made no reference to 
varicose veins.  The clinical examination noted that no 
varicose veins were present.  A March 1966 VA psychiatric 
evaluation also made no reference to varicose veins. 

On the March 1966 VA psychiatric examination, the veteran 
reported he was performing full time employment as a radio 
and television repairman apprentice.  He has been so employed 
since February 1, and had lost no time from work.  He 
reported no current problems.  He described appetite and 
sleep as good,  He had one episode of fainting on the job 
when they failed to make an appropriate electrical 
connection.  He was oriented to time, person and place.  He 
did not perform serial 7s correctly after 93 and could not 
name the governor.  He denied depression, suicidal ideas, 
suicidal acts or auditory hallucinations.  He was evasive 
about such symptoms in the past.  He considered himself 
nervous at times and became shaky.  No problems with loss of 
temper or weeping.  He reported limited social participation.  
Judgment was poor, affect was inappropriate frequently and 
insight was disorganized.  The impression was that his 
concentration and memory were both impaired.  He had 
additional psychiatric symptomatology that he "tend[ed] to 
deny."  He was receiving no treatment and prognosis was 
guarded.  The diagnosis was schizophrenic reaction, 
undifferentiated type, in partial reemission, manifested by 
flattening of affect, some inappropriate laughter, tendency 
to be withdrawn, impaired concentration and memory and a 
general insecurity with pervaded his whole being.  He was 
considered competent to handle Government funds.

Based on the VA evaluation cited above, in an April 1966 
rating decision, service connection for a psychiatric 
disability was granted.  The veteran was found to be 10 
percent disabled due to this disability.  At that time, no 
reference was made to varicose veins because the veteran had 
initiated no claim for such a disability.

Additional testing of the veteran's psychiatric condition was 
performed.  A July 10, 1974, VA outpatient treatment report 
indicated that the veteran's condition had worsened.  This 
was later confirmed in an August 1974 home visit from a VA 
social worker.  As a result, in an October 1974 rating 
determination, the veteran's service-connected psychiatric 
disability was increased to 30 percent disabling from July 
10, 1974, the day of his treatment at the VA Medical Center.

In a claim dated March 23, 1987, and received by VA on March 
25, 1987, the veteran requested an increase in his service-
connected psychiatric disability.  At that time, he made no 
reference to varicose veins.  He reported treatment at a VA 
facility; however, the records of that treatment in March 
1987 did not reflect treatment for the service-connected 
disability.  In a June 1987 rating determination, the RO 
found that the evidence did not show treatment for the 
veteran's service-connected conditions.  The RO explained to 
the veteran in a letter dated July 1987, that they could not 
increase the evaluation of any service-connected disability 
without evidence that the disability had become more severe.  
The veteran filed no notice of disagreement with this 
determination.

The veteran filed additional claims and these claims were 
addressed by subsequent rating determinations.  These rating 
decisions are not at issue before the Board at this time.

On November 8, 1989, the veteran was hospitalized due to his 
psychiatric disability.  As a result of this treatment report 
as well as other medical records, the RO awarded the veteran 
a 100 percent disability evaluation due to his psychiatric 
disability in an August 1993 rating determination.  The 
veteran was awarded this total disability evaluation from 
November 9, 1989, the date of his VA hospitalization.  The 
veteran submitted a notice of disagreement to the August 1993 
rating decision in February 1994.  At this time, the veteran 
contended that he was entitled to a total disability rating 
from September 2, 1987.  The veteran, through his 
representative, was referring to a September 2, 1987, claim 
filed by the veteran seeking an increase in his disability 
evaluation.  However, this request for increased compensation 
was addressed by the RO in a February 1990 rating decision in 
which it was determined that the veteran warranted a 
temporary total disability evaluation from November 9, 1989, 
until December 31, 1989.  The veteran was provided notice of 
this determination in March 1990.  The veteran did not appeal 
this determination.  Nevertheless, in a March 1994 rating 
determination, the RO determined that CUE existed within the 
August 1993 rating determination.  The RO found that the 
veteran should received a 100 percent evaluation for his 
service-connected psychiatric disability from September 2, 
1987, the date the veteran filed his claim.  Notice of this 
decision was provided to the veteran in April 1994.

At a hearing held before a hearing officer at the RO in May 
1991, the veteran discussed his service-connected psychiatric 
disability.  As a result, in a September 1991 rating 
determination, the veteran was awarded a temporary total 
disability evaluation from November 9, 1989, to December 31, 
1989.   It was also determined that the veteran's service-
connected psychiatric disability became 70 percent disabling 
on January 1, 1990.

In a substantive appeal received on January 7, 1992, the 
veteran noted that he developed severe varicose veins after a 
fall during his active service.  The record discloses no 
claim or action by the veteran that could be construed as a 
claim for service connection for varicose veins prior to this 
date.  Simply stated, the veteran never filed a claim with VA 
seeking service connection for varicose veins prior to 
January 7, 1992.

Additional medical records were obtained by the RO.  They 
include numerous statements from the veteran indicating that 
he was not employed as well as medical records indicating 
sporadic treatment of his psychiatric disability, including 
the November 9, 1989, hospitalization.

In light of the results of a June 1993 VA psychiatric 
evaluation, the RO, in an August 1993 rating decision, 
awarded the veteran a 100 percent disability evaluation for 
his service-connected psychiatric disability from November 9, 
1989.

The veteran and his spouse continued their disagreements with 
the RO over the evaluation of the veteran's service-connected 
disabilities.  In an undated statement, the veteran contended 
that the VA owed him for 23 years and 10 months of 
retroactive pay.  It was contended that the RO erred in 
initially awarding the veteran only a 10 percent evaluation 
for his psychiatric disability in 1966.  The veteran made 
reference to the fact that his earnings from his discharge 
from active service onward essentially proved that he was 
totally disabled at this time.  The veteran noted that he had 
only one job after his discharge from active service that 
lasted only one year.  It was also noted that his father had 
informed him that the VA had paid for his hospital bill for 
his varicose vein surgery.  The veteran maintained that by 
this action the VA had essentially determined that his 
varicose veins were service connected.  It also was contended 
that the initial rating should have been based on his service 
medical records, and that his claim should have been reopened 
and that the condition re-rated when the condition reoccurred 
again after surgery.  It was further contended at this time 
that he had a discussion with his VA doctors about his veins 
and that this discussion should have been considered a 
petition to reopen the varicose veins issue as provided in 
38 C.F.R. § 3.157(b)(1).  It was contended that varicose 
veins should have been considered an inferred condition.  The 
veteran cited EF v. Derwinski, 1 Vet. App. 324 (1991) and 
Douglas v. Derwinski, 2 Vet. App. 435 (1992) in support of 
this conclusion.

In a February 1996 rating determination, service connection 
was awarded for bilateral varicose veins.  The veteran was 
awarded service connection from January 7, 1992, the day the 
veteran made reference to this issue with the RO.  A 
30 percent evaluation was awarded.

In a March 1996 substantive appeal, it was contended that the 
evidence of record clearly established that the veteran was 
entitled to a 100 percent rating from March 23, 1987, since 
his claim was in continuous prosecution from that date.  In 
this regard, the statements from the veteran and his spouse 
are not always consistent regarding what issue the veteran is 
pursuing or as to what compensation benefit the veteran is 
claiming.  Earlier in this substantive appeal, for example, 
it is appears that the veteran was withdrawing the issue of 
entitlement to an earlier effective rating of 100 percent on 
his psychosis from March 28, 1995, but this is also unclear.  
A statement of the case regarding the issue of CUE regarding 
rating decisions dated June 1987 and March 1994 was issued by 
the RO in August 1996.  Despite the veteran's previous 
statements, an additional substantive appeal was again filed 
in October 1996.  The veteran referred to substitutions of 
previously submitted appeals and other issues not before the 
Board at this time.

In a May 1997 statement, the veteran requested 
reconsideration of an informal joint claim for relief for 
administrative errors.  At this time, the veteran cited 
numerous VA regulations that had no particular relevance to 
his claims.  It was contended the VA had made 19 errors 
preparing a statement of the case on the issue of whether an 
error had been made by not using March 23, 1987, as the 
effective date of the veteran's claim for increased 
compensation.  The veteran requested an extension of time to 
address these issues.

In August 1997, the RO contacted the National Personnel 
Records Center (NPRC) to determine whether records the 
veteran had sent to the RO were verified as correct.  In 
September 1997, the NPRC provided the RO with additional 
service medical records regarding the veteran which noted 
scars which appear to be associated with the veteran's 
bilateral varicose veins.  It appears that these records were 
not initially submitted to the RO by the NPRC when the 
veteran initially filed his claim in the 1960's.  

An additional substantive appeal was received in October 
1997.  The arguments regarding the veteran's case are 
extremely unclear.  In November 1997, the veteran contended 
that his ex-spouse, without his knowledge, provided VA with 
evidence in 1986 that he was totally disabled and collecting 
Social Security.

In a March 1998 rating decision, the RO determined that CUE 
existed in a RO rating decision dated March 29, 1994.  The 
veteran was awarded a 100 percent disability evaluation from 
March 25, 1987.

In a second March 1998 rating determination, it was 
determined by the RO that CUE existed within the February 13, 
1996, RO decision.  At that time, the RO stated, in pertinent 
part:

Under the current law, when and if VA 
receives additional service medical 
records that are not previously 
considered, VA is to treat these records 
as if they were received back when an 
original claim was filed with respect to 
assignment of an effective date if 
entitlement is found.  In this case, 
since service connection was conceded for 
bilateral varicose veins, the decision 
maker at the time of the 2-13-96 
decision, should have assigned an 
effective date of service connection for 
varicose veins as the date following 
service (12-4-65).  This Rating Decision 
is taking action to correct this error.

In this second March 1998 rating determination, the RO 
awarded the veteran a noncompensable evaluation for bilateral 
varicose veins from December 4, 1965, the day after the 
veteran's discharge from his second period of active service, 
and a 30 percent evaluation from March 20, 1987.  

The veteran and his spouse continued to file substantive 
appeals regarding these issues.  The veteran also filed 
addendums to previously submitted substantive appeals and 
additional statements regarding his claims.  In March 1998, 
the veteran claimed CUE in an RO decision based on Public Law 
105-111.  The Board notes that this law addresses CUE in 
Board decisions, and it has no relevance to RO rating 
decisions.  At that time, the veteran claimed CUE in the 
April 1966 rating determination.  It was contended that the 
VA disregarded important facts and laws in making the April 
1966 decision.

In June 1998, the veteran contended that the VA had a duty to 
rate his service-connected varicose veins in the 1960's.  A 
statement of the case regarding the issue of the evaluation 
of varicose veins from December 4, 1965, was issued by the RO 
in June 1998.  An additional substantive appeal was filed in 
July 1998.  In March 1999, the veteran's spouse prepared an 
addendum to a notice of disagreement.  She contended that 
service medical records were considered received prior to the 
VA's April 15, 1966, decision and were "new and material" 
evidence which complemented VA's general medical examination 
of the veteran in March 1966 and the veteran's Army discharge 
physical examination which contained a line-of-duty 
determination of the veteran's varicose veins.   It was 
requested that the VA reconsider the beginning date of the 
veteran's 100 percent disability rating.

The veteran and his spouse submitted a series of additional 
statements regarding claims of CUE within assorted rating 
determinations.  In a September 1999 statement, it was 
maintained that the veteran wished to ensure that the VA 
understood the pending issues and the applicable laws and 
regulations.  It was contended the VA had incorrectly phrased 
the issue in the decision of March 1995.  However, the 
veteran again made little reference to what he was seeking 
within this claim.  It was stated that it was the veteran's 
contention that the December 1965 application for 
compensation and pension was a claim for the "maximum 
benefits provided by law and regulations."  Accordingly, it 
appears that the veteran is seeking a total disability 
evaluation from his discharge from active service in the 
1960's.  The veteran's spouse referred to the presumption of 
soundness, new and material evidence, an erroneous line-of-
duty determination, an inextricably intertwined issue, and 
assorted regulations that have no relevance to this claim.  
It was contended that it was the veteran's belief that the VA 
should have developed an implied or inferred claim for 
service connection for the veteran's varicose veins based on 
the VA's receipt of evidence which showed that the veteran 
developed varicose veins in the United States Army.

Analysis

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes "clear and 
unmistakable error."  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

It is important to distinguish between a case where the RO 
revises a previous RO decision based on new evidence and a 
case where CUE is found.  The Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Board has attempted, to the best of its ability, to sift 
the pleadings by the claimant to ascertain the nature of the 
allegations of legal and factual errors in the multiple RO 
determinations under challenge.  This task has been 
particularly difficult as a large portion of the claimant's 
submissions lack clarity as to the nature of the alleged 
error, the determination that allegedly was the product of 
error, and the explanation of how, even if error was present, 
the outcome would have been manifestly different.  The record 
also shows that subsequent determinations by the RO granting 
benefits have rendered moot many of the actions challenged by 
the claimant.  The Board will discuss each of the 
determinations under challenge on the basis of CUE that has 
been developed for appellate review.

The April 1966 Rating Determination

Varicose Veins

The veteran was separated from his second period of service 
on December 3, 1965.  In December 1965, the veteran filed an 
original claim for VA compensation.  That claim contains no 
reference whatsoever to varicose veins.  Under the law in 
effect at that time, a specific form prescribed by the 
Administrator (or jointly with the Secretary of Health, 
Education, and Welfare, as prescribed by section 3005 of this 
title) must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Veterans Administration.  38 U.S.C.A. § 3001 (1964); 
38 C.F.R. § 3.151 (1966).  (Section 3005 referred to claims 
for social security and dependency and indemnity 
compensation).  

The April 1966 rating determination did not address a claim 
for service connection for varicose veins.  The veteran first 
submitted a claim for service connection for varicose veins 
in on January 7, 1992.  In a March 1998 rating action, the RO 
granted service connection for varicose veins with an 
effective date December 4, 1965.  The RO assigned a 
noncompensable evaluation for that disability from December 
4, 1965, and a 30 percent evaluation from March 20, 1987.  In 
reaching these determinations the RO found that there had not 
been CUE with respect to the April 1966 rating action since 
there was no claim for service connection for varicose veins 
pending at that time.  The RO further concluded that the 
available service medical records were silent concerning 
varicose veins and the March 15, 1966, VA examination 
disclosed no varicose veins.   The RO did find, however, that 
"new and material" evidence had been received in the form 
of additional service department records initially received 
in the 1990's.  The RO cited regulatory authority concerning 
the acquisition of "new and material evidence" in the form 
of additional service medical records.  38 C.F.R. § 3.156.  
The RO believed that this authority required that the RO go 
back and reconsider the April 1966 rating determination as 
though the additional service medical records were of record 
at that time.  The RO provided no explicit authority for the 
proposition that the April 1966 rating determination had to 
be reviewed as though a claim for service connection for 
varicose veins was pending at the time.  

With respect to these determinations, the Board finds that 
there is no statutory or regulatory authority for a grant of 
an effective date of an award of service connection for 
varicose veins prior to December 4, 1965.  The law provided 
then, as it does now, that the earliest effective date for a 
grant of service connection is the day after the date of 
separation from service, if a claim for service connection is 
received within one year of the date of separation.  
38 U.S.C.A. § 3010(b) (1964); 38 C.F.R. § 3.400(b) (1966).  
There is no credible evidence that any claim for compensation 
benefits was submitted following the first period of service, 
much less a claim for service connection for varicose veins.  
No evidence has been submitted to support the bare 
evidentiary assertions of the veteran apparently to the 
effect that a claim for service connection for varicose veins 
was filed with VA following the first period of service.  
There is on the other hand highly credible and 
contemporaneous evidence that no such claim was filed.  On 
his December 1965 application, the veteran checked a block to 
indicate expressly that he had not filed a prior claim for 
any benefit with VA.  Moreover, there was no claim for 
service connection for varicose veins filed within one year 
of the date of separation from the second period of service.  
Accordingly, there is no entitlement under the law to a grant 
of an effective date prior to December 4, 1965, for the award 
of service connection.  Indeed, there is profound doubt that 
the effective date granted by the RO is correct, however, the 
issue to the Board is whether a date prior to December 4, 
1965, is warranted.

The next question presented is whether a compensable rating 
was warranted from December 4, 1965.  The appellant has 
argued that there was CUE in the April 1966 determination not 
only with regard to the grant of service connection, but also 
with regard to the rating assigned.  The Board notes that 
with respect to a claim of CUE, the basic fact is that no 
claim for service connection for varicose veins was pending 
in April 1966.  Even assuming a claim existed, while there 
was a notation of varicose veins, characterized as mild in 
the left leg, in October 1963, a series of service department 
examinations in 1965, as well as the March 1966 VA 
examination, showed no disability due to varicose veins.  The 
rating criteria in effect at that time provided that a 10 
percent evaluation was warranted for varicose veins that were 
moderate, with varicosities of superficial veins below the 
knees, with symptoms of pain or cramping on exertion.  A 
noncompensable evaluation was provided for varicose veins 
that were mild, or with no symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1966).  The 1965 service department 
evaluations and the evidence on the VA examination clearly 
defeat of claim of CUE since it supported the assignment of a 
noncompensable evaluation on the basis of an absence of 
current disability.   Nor were there findings of disabling 
manifestations of any post operative scars.  Thus, it was not 
"undebatable" that any compensable evaluation was warranted 
at that time.

In this instance, however, the RO has elected to proceed on 
the premise that the regulatory provisions governing the 
situation where additional service medical records become 
available somehow obviates the requirement that the veteran 
must file a claim identifying the benefit.  In this case, the 
RO has entertained the theory that the fact that no claim for 
service connection for varicose veins was pending in April 
1966 is no obstacle to a grant of service connection or the 
award of a disability rating at that time.  Even assuming 
this is so, the evidence of record did not support a 
compensable evaluation.  In this regard, the Board notes in 
light of the actions of the RO, the claimant has effectively 
entered a notice of disagreement with initial rating actions 
granting benefits back to December 1965.  Therefore, the 
standard of review is not CUE, but the normal standard of 
review incorporating the benefit of the doubt principal.  The 
service department records added to the record in 1997 showed 
that upon examination for release from active duty in October 
1963 the veteran was reported to have a history of varicose 
veins in both legs with mild varicose veins in the left leg.  
Service medical evaluations in May, June, and October 1965 
fail to make reference to varicose veins.  In June 1965, the 
veteran specifically noted that he was in "excellent 
health."  The veteran filed his initial claim for VA 
compensation in December 1965.  At that time, the veteran 
sought service connection for a nervous condition.  He made 
no reference to varicose veins by name or symptoms.  In a 
March 1966 VA physical evaluation, the veteran made no 
reference to varicose veins.  The clinical examination noted 
that no varicose veins were present.  As discussed above, 
under the schedular criteria in effect in April 1966, the 
clinical findings did not support a compensable rating and 
there were no subjective complaints of disability due to 
varicose veins.  There was, in fact, no clinical evidence of 
any disabling manifestation of varicose veins at that time.  
Thus, no disability was present that would support an 
evaluation, even under the normal standard of review 
incorporating the benefit of the doubt principal.  The 
overwhelming weight of the evidence is that there was no 
disability due to varicose veins present at the time of 
separation from service or for many years thereafter.  

The Board has also considered a series of additional 
allegations, as best the Board can discern the thrust of 
those allegations.  No citation of controlling legal 
authority is provided by the claimant for the proposition 
that a claim for compensation benefits filed in December 1965 
was to be deemed generic and open ended.  Vague citations to 
nonspecific provisions of law can not reach the level of a 
valid claim of CUE.  Nor does the claimant provide authority 
for the proposition that at the time the December 1965 claim 
was received, it was incumbent under the governing law and 
regulations for VA to award the "maximum benefits provided 
by law and regulations," regardless of whether the basic 
legal requirement had been met that a claim must be submitted 
in order to award a benefit.  Even assuming this is so, the 
RO's subsequent actions have awarded the "maximum benefit."  
Likewise, the bare allegation that he submitted a written or 
oral claim for service connection for varicose veins in March 
1966, without any supporting evidence, does not serve to 
establish CUE.  It is not undebatable that such a claim was 
submitted on this record.  The Board finds that in any event, 
an oral claim can not meet the statutory requirement that a 
claim be filed on the form prescribed by the Administrator.  
To the extent the pleadings by the claimant appear to cite 
case law of the Court (i.e. EF v. Derwinski or Douglas v. 
Derwinski), such allegations can not raise a valid claim of 
CUE because they rely upon law that was not in effect at the 
time of the adjudication under challenge.

The allegation that the veteran filed a claim for benefits 
under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151), when he 
purportedly informed a VA physician about surgery at Warrack 
Hospital, Santa Rosa, CA, is devoid of merit.  The purported 
claim was oral, not in writing.  Furthermore, it is could not 
be a claim for benefits under 38 U.S.C.A. § 351 since it 
purportedly involve medical care by a non-VA provider.  
Finally, a bare allegation by the claimant of purported 
remote events without any supporting evidence does not begin 
to raise a valid claim of CUE of fact, since such allegations 
go to either evidence not of record at the time of the prior 
determination or would require the weighing and evaluation of 
evidence. 

In a June 1999 statement, there is an allegation about a 
claim for reimbursement of medical expenses for 1964 varicose 
vein surgery.  It is further alleged that VA was required to 
make a determination as to service connection for the 
disability.  It is not clear when the claim for reimbursement 
was allegedly submitted.  In June 1999, the veteran appears 
to allege he filed such a claim in 1964, and VA has not 
helped him to find it.  The record again is devoid of any 
supporting evidence for this bare allegation and, as noted 
above, the allegation is in direct contradiction to the 
veteran's expressed acknowledgment on his December 1965 
application form that he had not filed any prior claim for 
any benefit with VA.  Therefore, the Board finds this 
allegation does not raise a valid claim of CUE.

June 1999 statement also raises general allegations of 
violation of Article V and Article XIV of the Constitution 
and breech of enlistment contract.   These again fall into 
the category of vague general assertions without support in 
the record or in the law.  

Apparently, the claimant believes that the concept of "new 
and material evidence" incorporates the principle that if he 
did not actually claim service connection for varicose veins 
on his December 1965 application for benefits, the subsequent 
submission of evidence of reflecting the presence of varicose 
veins, either in service or during reported private 
hospitalization in 1964, requires that VA proceed on the 
premise that the December 1965 claim incorporated a claim for 
service connection for varicose veins.  No authority existing 
in 1966 to support this conclusion is cited in support of the 
allegation.

Rating the Psychiatric Disability

The veteran also appears to contend that the award of a 10 
percent evaluation for his service-connected psychiatric 
disability in April 1966 contained CUE.  The evidence of 
record at that time included a November 1965 Medical Board 
Report in November 1965 reflecting a diagnosis of 
schizophrenic reaction, paranoid type that was deemed to have 
existed prior to service and was not aggravated by service.   
The history recorded at that time was that the claimant was 
hospitalized during his prior period of active service 
because he was hearing accusing voices and was expressing 
ideas of reference.  After six months of hospitalization he 
was returned to duty.  He failed to report this at the time 
of examination for entry into his second period of service.  
He was hospitalized in October 1965.  After observation and 
treatment, it was concluded that the diagnosis was paranoid 
schizophrenia in partial remission, manifested by delusions, 
hallucinations, in appropriate affect concrete 
interoperations and loose association.  Impairment in early 
November was described as marked and he was unfit for further 
duty.  

On the March 1966 VA psychiatric examination, the veteran 
reported he was performing full time employment as a radio 
and television repairman apprentice.  He has been so employed 
since February 1, and had lost no time from work.  He 
reported no current problems.  He described appetite and 
sleep as good.  He had one episode of fainting on the job 
when they failed to make an appropriate electrical 
connection.  He was oriented to time, person and place.  He 
did not perform serial 7s correctly after 93 and could not 
name the governor.  He denied depression, suicidal ideas, 
suicidal acts or auditory hallucinations.  He was evasive 
about such symptoms in the past.  He considered himself 
nervous at times and became shaky.  No problems with loss of 
temper or weeping.  He reported limited social participation.  
Judgment was poor, affect was inappropriate frequently and 
insight was disorganized.  The impression was that his 
concentration and memory were both impaired.  He had 
additional psychiatric symptomatology that he "tend[ed] to 
deny."  He was receiving no treatment and prognosis was 
guarded.  The diagnosis was schizophrenic reaction, 
undifferentiated type, in partial reemission, manifested by 
flattening of affect, some inappropriate laughter, tendency 
to be withdrawn, impaired concentration and memory and a 
general insecurity with pervaded his whole being.  He was 
considered competent to handle Government funds.

The rating criteria in effect in April 1966 provided a 30 
percent evaluation for a psychosis productive of definite 
impairment of social and occupational adaptability.  A 10 
percent evaluation was provided for slight impairment of 
social and industrial adaptability.  A noncompensable 
evaluation was provided for a psychosis in full remission.  
38 C.F.R. § 4.132, Diagnostic Code 9210 (1966).

The April 1966 rating determination was clearly based on the 
March 1966 VA psychiatric evaluation that found the veteran's 
schizophrenic reaction to be in partial remission.  While the 
examiner noted some manifestations, it was also recorded that 
the veteran was working full time and had lost no time from 
work.  There was no finding by the evaluator of "definite" 
or greater impairment.  Given these facts, the finding that 
the veteran's psychiatric disability was 10 percent 
disabling, and no greater, was not clearly and unmistakably 
erroneous.  It is important to note that a disagreement as to 
how the RO evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen, 8 Vet. App. at 95.  

It also appears that the veteran is contending that CUE 
exists on the basis of an allegation that the VA conducted an 
inadequate medical evaluation in 1966.  This argument must 
fail.  As the Court has stated, an attack on improper 
procedure, such as VA's fulfillment of the duty to assist, 
cannot be the basis of CUE.  As stated in Caffrey, 6 Vet. 
App. at 383-84, an incomplete record, factually correct in 
all other respects, is not clearly and unmistakably 
erroneous.  The VA's alleged breach in the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
Id. at 383-4. 

To the extent that the veteran is alleging that CUE existed 
in the April 1966 rating action on the theory that subsequent 
evidence showed he had more disabling manifestations or 
impairment with employment, this argument fails to raise a 
valid claim of CUE.  In order to establish CUE, the error of 
fact must be based upon the facts at they were known at the 
time of the rating determination being challenged.  An 
argument that subsequent evidence established entitlement can 
not serve to establish CUE.  


The June 1987 Rating Action

The veteran has also contended that there was CUE in the June 
1987 rating action.    The veteran filed a claim for increase 
in March 1987.  He reported treatment at a VA facility.  The 
RO requested these treatment records.  These records, 
however, reflected hospital treatment for a nonrelevant 
disorder and did not show any disabling psychiatric 
manifestations.  In June 1987, the RO determined that the 
evidence did not show treatment for the veteran's service-
connected conditions and, as a result, an increased 
evaluation for his service-connected disability was 
unwarranted.  The decision is entirely accurate.  Medical 
records at this time fail to indicate any signs, symptoms or 
treatment for the veteran's psychiatric disability.  

The Board finds no allegation has been raised that would 
support a finding of CUE in the June 1987 determination.  As 
noted above, CUE must be based upon the facts of record at 
the time of the rating determination under challenge and the 
law in effect at that time.  None of the allegations raised 
as to June 1987 rating determination point to facts or law in 
effect at that time that undebatably established entitlement.  
Rather, the arguments raised only allege the record was 
incomplete in some fashion, that subsequent case law was 
applicable, or general and vague allegations of error.   
Moreover, the subsequent rating actions, granting a schedular 
100 percent evaluation back to March 1987 for the service 
connected psychiatric disability, effectively make the June 
1987 rating determination moot as to the denial of an 
increased schedular evaluation. 

The 1994 Rating Determination

The essential fact with regard to this rating determination 
is that the subsequent rating actions have overturned the 
effective date assigned in the March 1994 rating 
determination.  The March 1998 rating action granted an 
effective date of the award of service connection for a 100 
percent rating for a psychiatric disability back to March 25, 
1987.  As the RO pointed out, regardless of the specific day 
designated as the effective date of the grant, the veteran 
could not receive compensation from a date prior to April 1, 
1987.  Thus, any dispute about the exact date selected for 
the grant of the 100 percent rating in March 1987 could not 
result in the award of any monetary benefit to the claimant.  
38 C.F.R. § 3.31 (1999).  In any event, it is the date of 
receipt of a claim by VA, not the date the claimant places on 
the application that controls the award of an effective date.

Accordingly, the only question now remaining as to CUE in the 
March 1994 rating determination, assuming such a challenge 
could be mounted in view of the subsequent actions, is 
whether an effective date of the 100 percent evaluation could 
be assigned prior to March 1987.  The Board has already 
discussed the lack of CUE in the April 1966 rating 
determination and the June 1987 rating determination.  The 
claimant has not cited either specific errors of fact or law 
that would support an earlier effective date because he has 
not alleged specifically that there was any claim, formal or 
informal, of record within one year prior to March 1987.  
Even assuming his allegations could be construed as alleging 
the existence of a formal or informal claim within one year 
prior to March 1987, there is no such claim of record.  The 
March 1987 hospitalization, in fact, showed no disabling 
manifestations of the service-connected psychiatric 
disability.  His claims prior to March 1987 were subject to 
final adjudications that did not contain CUE, and thus could 
not provide the basis for an earlier effective date.  In any 
event, no unadjudicated claim either formal or informal is of 
record within one year prior to March 25, 1987.  



ORDER

The veteran's claims of clear and unmistakable error within 
the rating decisions of April 1966, June 1987, and March 
1994, are denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


